DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites “when the reservoir contains medicament” in line 16 of the claim.  The limitation should be amended to “when the reservoir contains the medicament” in order to maintain clarity that there is not an additional medicament from the medicament recited in line 15 of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “the third locking member comprises a projection configured to retain the second biasing member in a compressed state” in lines 2-3.  It is unclear how the third locking member is configured to retain the second biasing member in a compressed state since the second biasing member is held in a compressed state by the second locking member.  For purposes of 
Claim 40 recites the limitation “the first locking member is configured to be urged from the locked state to an unlocked state in which the second biasing member moves the dispensing member” in lines 11-12.  It is unclear how the first locking member can have an unlocked state in which the second biasing member moves the dispensing member since the first locking member already has an unlocked state in which the first biasing member extends the needle as recited in lines 7-8 of the claim.  For purposes of examination, the “the first locking member” in line 11 will be interpreted as “the second locking member”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-28, 34-41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,941,130 to Tibbs. 
Regarding Claim 21, Tibbs teaches a medicament delivery device comprising: a housing (Fig. 1, element 10); a needle (Fig. 5, element 90) moveable from a retracted position, in which the needle is fully received in the housing, to an extended position, in which the needle protrudes out of the housing 
Regarding Claim 23, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the first and/or second locking member is pivotally coupled to the housing (both locking members 106/108 are pivotally coupled to wall 12 of the housing as shown in Figs. 2-4). 

    PNG
    media_image1.png
    446
    347
    media_image1.png
    Greyscale
Regarding Claim 24, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the first locking member comprises a projection (See Annotated Fig. 2 below; element 106a), and the actuator is configured to abut the projection when the actuator is moved from the first position to the intermediate position to move the first locking member to the unlocked state (Fig. 3 shows actuator 120 in the intermediate position and detent portion 114 of first locking member 106 is removed from gear teeth 100 such that first locking member 106 is in an unlocked state).

Regarding Claim 25, Tibbs teaches all of the limitations discussed above regarding claim 24 and Tibbs further teaches wherein the first locking member comprises a surface (See Annotated Fig. 2 above; element 106B is the top surface of detent portion 114 of first locking member 6) configured to resist movement of the needle to the extended position (114 engages rack teeth 100 such that surface 

    PNG
    media_image2.png
    375
    409
    media_image2.png
    Greyscale
Regarding Claim 26, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the second locking member comprises a first portion and a second portion extending at an angle to the first portion (See Annotated Fig. 3 below; reference is made to first locking member 106 since second locking member 108 is difficult to see in the figure), wherein the first portion of the second locking member is configured to abut the dispensing member when the second locking member is in the locked state (Col. 4, lines 3-9; detent portion 116 is located on the first portion of second locking member 108; detent portion 116 abuts with rack gear 104 which is part of the dispensing member as discussed above regarding claim 21). 
	Regarding Claim 27, Tibbs teaches all of the limitations discussed above regarding claim 26 and Tibbs further teaches wherein the first portion comprises a recess configured to receive at least part of the dispensing member when the second locking member is in the locked state (See Annotated Fig. 3 above; reference is made to first locking member 106 since second locking member 108 is difficult to see in the figure; the recess of the second locking member 108 receives gear rack 104 which is part of the dispensing member as discussed above regarding claim 21). 
	Regarding Claim 28, Tibbs teaches all of the limitations discussed above regarding claim 26 and Tibbs further teaches wherein the actuator is configured to abut the second portion of the second locking member when the actuator is moved from the intermediate position to the second position to move the second locking member to the unlocked state (Fig. 4; Col. 4 lines 58-68). 
	Regarding Claim 34, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the first locking member is configured to prevent the first biasing member from moving the needle from the retracted position to the extended position when the first locking member is in the locked state (detent portion 114 of first locking member 106 engages rack teeth 100 to prevent first biasing member 54 from moving the needle as explained above regarding claim 25). 
	Regarding Claim 35, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the housing comprises first (Fig. 5, elements 130 and 132 are externally exposed elements and thus interpreted as a portion of the housing; under a first interpretation, element 130 is considered a first portion of the housing; under a second interpretation, element 132 is considered a first portion of the housing;) and second portions (under the first and second interpretations, walls 12, 14, 16, 18, 20, and 22 are considered a second portion of the housing) that are moveable relative to each other from an initial position to a primed position (elements 130 and 132 are each moveable relative to the walls via slots as disclosed in Col. 4, line 27-33). 
	Regarding Claim 37, Tibbs teaches all of the limitations discussed above regarding claim 36 and under the first interpretation, Tibbs further teaches wherein the first and second portions of the housing are movable relative to each other from the initial position to the primed position to prime the first biasing member (Col. 1, lines 34-39 disclose the syringe holder is reciprocally mounted for both projecting and retracting; the retracting is performed when syringe holder 44 is retracted along slot 28 via first portion 130; Fig. 5 shows first portion 130 is moveable relative to second portions 12, 14, 16, 18, 20, 22 prime first biasing member 54; Col. 4, lines 27-33 also disclose the relationship of the first portion 130, syringe holder 44, and slot 28). 
	Regarding Claim 38, Tibbs teaches all of the limitations discussed above regarding claim 36 and under the second interpretation, Tibbs further teaches wherein the first and second portions of the housing are movable relative to each other from the initial position to the primed position to prime the first biasing member (Col. 1, lines 39-45 disclose the plunger holder is reciprocally mounted for both projecting and retracting; the retracting is performed when plunger holder 60 is retracted along slot 28 via first portion 132; Fig. 5 shows first portion 132 is moveable relative to second portions 12, 14, 16, 18, 20, 22 to prime second biasing member 64; Col. 4, lines 27-33 also disclose the relationship of the first portion 132, plunger holder 60, and slot 28).
	Regarding Claim 39, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the reservoir contains the medicament (Col. 1, lines 54-60; the syringe which comprises the reservoir contains liquid contents; liquid contents intended for injection are interpreted as a medicament). 
Regarding Claim 40, Tibbs teaches a medicament delivery mechanism for a medicament delivery device comprising a reservoir (Fig. 5, element 84) configured to contain medicament (Col. 1, lines 54-60; the syringe which comprises the reservoir is configured for liquid contents and thus configured to contain medicament) and a dispensing member (Fig. 5, elements 60,70, 92, 104 are 
Regarding Claim 41, Tibbs teaches a method of dispensing medicament from a medicament delivery device, the method comprising: moving an actuator (Figs. 1-4, element 120) of the medicament delivery device relative to a housing of the medicament delivery device from an initial position (Fig. 2) to an intermediate position (Fig. 3) such that the actuator exerts a force on a first locking member (Figs. 2-4, element 106) of a medicament delivery mechanism of the medicament delivery device to urge a first locking member of the medicament delivery mechanism from a locked state to an unlocked state (Col. 4, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,941,130 to Tibbs in view of U.S. Patent App. Pub. 2007/0027430 to Hommann. 
Regarding Claim 22, Tibbs teaches all of the limitations as discussed above regarding claim 21, but is silent regarding wherein the actuator comprises a push button that is slidable relative to the housing. 

    PNG
    media_image3.png
    330
    672
    media_image3.png
    Greyscale
Hommann teaches an analogous invention directed to a medicament delivery device which comprises an actuator (Figs. 1-2, element 18) which comprises a push button (Par. 0014) that is slidable relative to the housing (Par. 0014, Par. 0040; the transverse movement of the actuator is interpreted as a sliding movement since the actuator 18 slides relative to points 18.1 on the housing, see Annotated Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the actuator of Tibbs, which is a pivoted actuator, to comprise a push button that is slidable relative to the housing, as taught by Hommann, in order to substitute the actuator with an art recognized equivalent.  Push button actuators such as the one taught by Hommann are well known in the art and would function equally as well in the device of Tibbs for depressing the first and second locking members since the push button actuator taught by Hommann applies a force to a cam surface (Fig. 5; trigger 18 makes sliding contact with cam 21 to move cam 21 as further explained in Par. 0045) in the same manner that the actuator of Tibbs applies a force to the locking members 106 and 108 in Figs. 1-4. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,941,130 to Tibbs in view of U.S. Patent App. Pub. 2015/0011976 to Vouillamoz. 
Regarding Claim 33, Tibbs teaches all of the limitations as discussed above regarding claim 21, and further teaches wherein the housing comprises a distal end wall (Fig. 5, element 18) but is silent regarding wherein the distal end wall has an adhesive layer.
Vouillamoz teaches an analogous invention direction to a medicament delivery device (Fig. 7A) with a housing (Fig. 7C, element 332) with a distal end wall with an adhesive layer (Fig. 7C, element 390; Par. 0056). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distal end wall of the device of Tibbs to include an adhesive layer, as taught by Vouillamoz, in order to hold the device securely against the skin (Par. 0056). 
Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 29, the closest prior art is U.S. Patent No. 3,941,130 to Tibbs which teaches all of the limitations as discussed regarding the rejection of claim 21, but is silent regarding a third biasing member and a third locking member, wherein the third locking member is moveable from a locked state to an unlocked state wherein the third biasing member moves the needle to the retracted position. 
This feature is known in the prior art such as in U.S. Patent App. Pub. 2017/0224915 to Destefano and U.S. Patent No. 6,270,479 to Bergens.  Destefano teaches a medicament delivery device which comprises a biasing member (Figs. 17A-C, element 2216) and a locking member (element 2218) wherein the locking member is moveable from a locked state (Fig. 17B) to an unlocked state (Fig. 17B) . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783